DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed February 24, 2022. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 6 – 12, and 14 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jeon (US 2010/0027807 A1), hereinafter Jeon.

Claim 1: Jeon discloses a method performed by an audio source device (see at least, “FIG. 1 shows one embodiment of an audio player. The audio player 100 includes an audio processing unit 120, a storage device 130 and a volume control device 140. The audio player 100 may be any media player capable of playing media files with audio contents, such as a portable CD player, a cassette player, an MD player, a portable media player, an MP3 player, an MP3 cellular phone, and the like, that can be connected to an audio output device, such as earphones, headphones, and the like. The audio player 100 stores various
media files, such as music files, video files, audio files, and the like, in the storage device 130, which can be provided within the audio player 100 or removably connected to the audio player 100 and includes a memory card, cassette tape, compact disk, optical disk, and the like,” Jeon [0023]) that is communicatively coupled to a headset (see at least, “The audio output device 300 in accordance with the present disclosure covers various types of devices named as headphones, earphones, earbuds, stereophones, canalphones, or headsets, but without limitation thereto. The audio output device 300 includes any pair of transducers that receive an audio signal from a media player placed in close proximity to the ears to convert the audio signal into audible sound waves, without limitation to specific types of audio output devices,” Jeon [0038]), the method comprising: 
obtaining an input audio signal (see at least, “The media files from the storage device 130 are provided to the audio processing unit 120, which is a processor configured to process and play the media files. In playing the media files, the audio portion of the files is processed to generate audio signals. Specifically, the audio processing unit 120 generates audio signals from the media files and transmits the audio signals to the volume control device 140,” Jeon [0024]); 
determining a sound output level of the headset based on the input audio signal (see at least, “The present disclosure is directed to an audio player capable of adjusting an audio volume outputted through an audio output device based on a sound pressure level of the audio output device. The audio player monitors the sound pressure level of the audio output device by monitoring the output level of the audio signal provided to the audio output device in combination with the sensitivity value of the audio output device. The audio player controls the audio volume (i.e., sound pressure level produced by the audio output device) based on the monitored sound pressure level,” Jeon [0016]), a user volume setting (see at least, “The volume control device 140 controls the output level (i.e., power) of the audio signals based on volume levels configurable by user input and also functions to limit the volume of the audio output device based on information on the audio output device connected to the audio player 100. The audio signals are then provided to an audio output device, such as a speaker, an earphone, a headphone, and the like, which converts the signals to sound,” Jeon [0024], “According to the amplifying coefficient, the amplifier 204 receives and amplifies the left and the right channel signals 214 and 216 from the volume adjustment unit 202 to a level audible to human ears. The amplified left and right channel signals are then provided to the audio output device connector 208 in the form of a socket, which provides an interface to an audio output device equipped with a jack plug that can be inserted into the audio output device connector 208. In addition, the amplifier 204 provides the amplified signals to the volume limiting unit 206 for determining the output electrical power provided to the audio output device via the audio output device connector 208,” Jeon [0027]), and a sound output sensitivity of the headset (see at least, “Based on the received electrical data signal and output electric power delivered to the audio output device, the volume limiting unit 206 determines and monitors the sound pressure level of the audio output device. In the case of sensitivity data, the sensitivity of a headphone is defined as the sound pressure level produced at a specific input electric power and may be represented as the number of dB of actual sound pressure level produced by the headphone with 1 mW of input electric power. Thus, the sensitivity of headphones can be determined by applying 1 mW to the headphones and measuring the sound pressure level generated at the earpiece using a dummy head with built-in microphones. Audio output device manufacturers typically specify sensitivity ratings for their products, usually in a manual packaged with the products. In accordance with one embodiment, the sensitivity is recorded or stored in the audio output device at the manufacturing stage and is detected by the audio player 100 when the jack plug of the audio output device is inserted to contact the conductor 220 in the audio output device connector 208 of the audio player 100,” Jeon [0029]); 
determining whether the sound output level is above a threshold (see at least, “Thus, the volume limiting unit 206 integrates (e.g., averages) the sound pressure level for various time periods and monitors whether the integrated sound pressure level during each of the time periods, i.e., the time average value of the sound pressure level, is more than or equal to a threshold sound pressure level for each time period,” Jeon [0033]); and 
in response to determining that the sound output level is above the threshold, applying a scalar gain upon the input audio signal to produce an output audio signal (see at least, “When the integrated sound pressure level for a time period exceeds a specified level, the volume limiting unit 206 generates and provides the control signal 210 to the volume adjustment unit 202 to control or limit the volume of the audio output device by adjusting the output electric power delivered to the audio output device,” Jeon [0033], TABLE 1, Jeon [0033], “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044], “For amplifying the input audio signals, the amplifier 204 has a constant amplifying coefficient (e.g., gain) indicating a ratio between the electric power of a signal input to the amplifier204 and the electric power of the signal amplified by the amplifier 204,” Jeon [0026]).

Claim 2: Jeon discloses the method of claim 1, wherein the scalar gain is a first scalar gain and the user volume setting is a software user volume setting (see at least, “In still another embodiment, a computer-readable medium stores instructions that when executed by a media player cause the media player to perform a method for controlling an output volume of the media player. The method comprises: (i) monitoring a sound pressure level produced by an audio output device coupled to the media player in
response to an output audio signal generated by media player; and (ii) controlling an output level for the output audio signal in response to monitoring the sound pressure level,” Jeon [0021], “The volume adjustment unit 202 controls the output level by adjusting the output electric power to be delivered to the amplifier 204 and ultimately to the audio output device in response, for example, to the user's operation of a volume adjustment key or knob to set a volume level on the audio player 100,” Jeon [0025], “The volume limiting unit 206 may be implemented in a form of hardware and software and a combination thereof,” Jeon [0034]), wherein the method further comprises applying a second scalar gain according to the software user volume setting upon the input audio signal to produce a gain-adjusted input audio signal (see at least, “The volume control device 140 controls the output level (i.e., power) of the audio signals based on volume levels configurable by user input and also functions to limit the volume of the audio output device based on information on the audio output device connected to the audio player 100. The audio signals are then provided to an audio output device, such as a speaker, an earphone, a headphone, and the like, which converts the signals to sound,” Jeon [0024]), wherein the sound output level is based on the gain-adjusted audio signal (see at least, “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044], TABLE 1, Jeon [0033]).

Claim 3: Jeon discloses the method of claim 2, wherein the first scalar gain is applied upon the gain-adjusted audio signal to produce the output audio signal (see at least, “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044]).

Claim 4: Jeon discloses the method of claim 2 further comprising determining the first scalar gain to be applied to the gain-adjusted audio signal based on the sound output level and the threshold (see at least, “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044]).

Claim 6: Jeon discloses the method of claim 1, wherein the sound output sensitivity is a predefined sensitivity that is associated with the headset (see at least, “Between the extra conductor 308 and the ground conductor 310 of the audio output device 300, a resistor 320 is provided with a predetermined resistance value R, which corresponds to the sensitivity of the audio output device 300. In accordance with one embodiment, the sensitivity of the audio output device 300 is preferably measured during the
product manufacturing stage, since each of the products, i.e., the audio output device 300 may possibly have unique sensitivity value which can be different for every product. The resistance value may be recorded in the audio output device 300 by connecting the resistor 320 having a resistance value
corresponding to the sensitivity between the conductors 308 and 310. The resistor 320 can be installed in a circuit of the audio output device 300 at the final assembly stage of the manufacturing process of the audio output device 300,” Jeon [0036], “The resistance value R of the resistor 420 is preconfigured
according to the sensitivity of the audio output device, which is adapted to be inserted into the audio output socket 412,” Jeon [0039]).

Claim 7: Jeon discloses the method of claim 1, wherein the sound output sensitivity is a default sensitivity (see at least, “The audio player 100 in one embodiment may also be used with an audio output device with a conventional three-conductor jack plug. In this case, the resistance value R of such audio output device is nearly zero since there is no extra conductor and the audio player 100 may use a default sensitivity value as the sensitivity of the audio output device,” Jeon [0039]).

Claim 8: Jeon discloses the method of claim 1 further comprising, in response to determining that the sound output level is above the threshold, outputting a notification indicating that a volume of sound output has been reduced (see at least, “[0034] As can be seen in Table 1 above, for every 3 dB over 85 dB of the SPL, the allowable exposure time, which does not generate a hearing loss index indicating a danger of deafness, is cut in half. The volume limiting unit 206 generates a control signal 210 based upon the hearing loss index and sends the control signal 210 to the volume adjustment unit 202 to control or limit the output level of the audio signal by adjusting the output electric power delivered to the audio output device. The volume limiting unit 206 may also generate a warning signal 212 to alert a user by generating an audible warning or displaying a warning message on a displaying unit (not shown) of the audio player 100 so that the user may limit the volume manually,” Jeon [0034]).

Claims 9 – 12, 14, and 15 are directed to an audio source device comprising: a processor; and a memory having stored therein instructions which when executed by the processor causes the audio source device to perform the method substantially similar in scope to claims 1 – 4, 6 or 7, and 8, respectively, and therefore are rejected for the same reasons (see also at least, “The audio player 600 includes a CPU 626, a memory 628, an I/0 unit 630, an interface unit 632, and a wireless communication unit 634, which are coupled to a bus 636 to provide sensitivity data of an audio output device to the volume limiting unit 206,” Jeon [0045], “In still another embodiment, a computer-readable medium stores instructions that when executed by a media player cause the media player to perform a method for controlling an output volume of the media player,” Jeon [0021]).

Claim 16: Jeon discloses a method performed by a programmed processor of an audio source device (see at least, “FIG. 1 shows one embodiment of an audio player. The audio player 100 includes an audio processing unit 120, a storage device 130 and a volume control device 140. The audio player 100 may be any media player capable of playing media files with audio contents, such as a portable CD player, a cassette player, an MD player, a portable media player, an MP3 player, an MP3 cellular phone, and the like, that can be connected to an audio output device, such as earphones, headphones, and the like. The audio player 100 stores various media files, such as music files, video files, audio files, and the like, in the storage device 130, which can be provided within the audio player 100 or removably connected to the audio player 100 and includes a memory card, cassette tape, compact disk, optical disk, and the like,” Jeon [0023] “The audio player 600 includes a CPU 626, a memory 628, an I/0 unit 630, an interface unit 632, and a wireless communication unit 634, which are coupled to a bus 636 to provide sensitivity data of an audio output device to the volume limiting unit 206,” Jeon [0045], “In still another embodiment, a computer-readable medium stores instructions that when executed by a media player cause the media player to perform a method for controlling an output volume of the media player,” Jeon [0021]), the method comprising: 
obtaining an input audio signal (see at least, “The media files from the storage device 130 are provided to the audio processing unit 120, which is a processor configured to process and play the media files. In playing the media files, the audio portion of the files is processed to generate audio signals. Specifically, the audio processing unit 120 generates audio signals from the media files and transmits the audio signals to the volume control device 140,” Jeon [0024]);
determining a sound output level of an audio output device based on the input audio signal (see at least, “The present disclosure is directed to an audio player capable of adjusting an audio volume outputted through an audio output device based on a sound pressure level of the audio output device. The audio player monitors the sound pressure level of the audio output device by monitoring the output level of the audio signal provided to the audio output device in combination with the sensitivity value of the audio output device. The audio player controls the audio volume (i.e., sound pressure level produced by the audio output device) based on the monitored sound pressure level,” Jeon [0016]), a user volume setting (see at least, “The volume control device 140 controls the output level (i.e., power) of the audio signals based on volume levels configurable by user input and also functions to limit the volume of the audio output device based on information on the audio output device connected to the audio player 100. The audio signals are then provided to an audio output device, such as a speaker, an earphone, a headphone, and the like, which converts the signals to sound,” Jeon [0024], “According to the amplifying coefficient, the amplifier 204 receives and amplifies the left and the right channel signals 214 and 216 from the volume adjustment unit 202 to a level audible to human ears. The amplified left and right channel signals are then provided to the audio output device connector 208 in the form of a socket, which provides an interface to an audio output device equipped with a jack plug that can be inserted into the audio output device connector 208. In addition, the amplifier 204 provides the amplified signals to the volume limiting unit 206 for determining the output electrical power provided to the audio output device via the audio output device connector 208,” Jeon [0027]), and a sound output sensitivity of the audio output device (see at least, “Based on the received electrical data signal and output electric power delivered to the audio output device, the volume limiting unit 206 determines and monitors the sound pressure level of the audio output device. In the case of sensitivity data, the sensitivity of a headphone is defined as the sound pressure level produced at a specific input electric power and may be represented as the number of dB of actual sound pressure level produced by the headphone with 1 mW of input electric power. Thus, the sensitivity of headphones can be determined by applying 1 mW to the headphones and measuring the sound pressure level generated at the earpiece using a dummy head with built-in microphones. Audio output device manufacturers typically specify sensitivity ratings for their products, usually in a manual packaged with the products. In accordance with one embodiment, the sensitivity is recorded or stored in the audio output device at the manufacturing stage and is detected by the audio player 100 when the jack plug of the audio output device is inserted to contact the conductor 220 in the audio output device connector 208 of the audio player 100,” Jeon [0029]); and 
determining a scalar gain based on the sound output level (see at least, “When the integrated sound pressure level for a time period exceeds a specified level, the volume limiting unit 206 generates and provides the control signal 210 to the volume adjustment unit 202 to control or limit the volume of the audio output device by adjusting the output electric power delivered to the audio output device,” Jeon [0033], TABLE 1, Jeon [0033], “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044], “For amplifying the input audio signals, the amplifier 204 has a constant amplifying coefficient (e.g., gain) indicating a ratio between the electric power of a signal input to the amplifier204 and the electric power of the signal amplified by the amplifier 204,” Jeon [0026]).

Claim 17: Jeon discloses the method of claim 16, wherein the scalar gain is a first scalar gain and the user volume setting is a software user volume setting (see at least, “In still another embodiment, a computer-readable medium stores instructions that when executed by a media player cause the media player to perform a method for controlling an output volume of the media player. The method comprises: (i) monitoring a sound pressure level produced by an audio output device coupled to the media player in response to an output audio signal generated by media player; and (ii) controlling an output level for the output audio signal in response to monitoring the sound pressure level,” Jeon [0021], “The volume adjustment unit 202 controls the output level by adjusting the output electric power to be delivered to the amplifier 204 and ultimately to the audio output device in response, for example, to the user's operation of a volume adjustment key or knob to set a volume level on the audio player 100,” Jeon [0025], “The volume limiting unit 206 may be implemented in a form of hardware and software and a combination thereof,” Jeon [0034]), wherein the method further comprises applying a second scalar gain according to the software user volume setting upon the input audio signal to produce a gain-adjusted input audio signal (see at least, “The volume control device 140 controls the output level (i.e., power) of the audio signals based on volume levels configurable by user input and also functions to limit the volume of the audio output device based on information on the audio output device connected to the audio player 100. The audio signals are then provided to an audio output device, such as a speaker, an earphone, a headphone, and the like, which converts the signals to sound,” Jeon [0024]), wherein the sound output level is based on the gain-adjusted audio signal (see at least, “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044], TABLE 1, Jeon [0033]).

Claim 18: Jeon discloses the method of claim 17 further comprising applying the first scalar gain to the gain-adjusted input audio signal to produce an output audio signal (see at least, “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044]) for transmission to and output by the audio output device (see at least, “The volume control device 140 controls the output level (i.e.,
power) of the audio signals based on volume levels configurable by user input and also functions to limit the volume of the audio output device based on information on the audio output device connected to the audio player 100. The audio signals are then provided to an audio output device, such as a
speaker, an earphone, a headphone, and the like, which converts the signals to sound,” Jeon [0024]).

Claim 19: Jeon discloses the method of claim 16 further comprising, in response to determining that the audio output device is a powered device (see at least, “In another embodiment, an audio output device may itself include a volume limiting unit to adjust the sound pressure level of the audio output device. FIG. 8 shows an embodiment of audio output device 802 capable of adjusting an output level of audio signal from an audio player 100. In this case, the audio output device 802 is connected to the audio
player 100 having three contacting lines as a conventional audio player. The audio output device 802 includes a jack plug 804 for providing a connection interface to the audio player 100. The jack plug 804 has three conductors, for contact with corresponding conductors in the audio player 100.
Among the three conductors, two conductors carry audio data from the audio player 100 to speakers 808 and one conductor provides a ground connection as describe above,” Jeon [0053], “The audio output device 802 includes a volume limiting unit 806 coupled between the jack plug 804 and the speakers 808 for adjusting a sound pressure level to be heard by human ears within a predetermined range. The volume limiting unit 806 performs similar functions to the volume limiting unit 206 described with reference to FIG. 2. In this case, however, the volume limiting unit 806 may directly store and obtain the sensitivity of the audio output device 802. For example, the volume limiting unit 806 measures an input electric power delivered from the audio player 100 by using a voltage and a current associated with audio signals received from the audio player 100. The volume limiting unit 806 also determines a sound pressure level by using the input electric power and the sensitivity. As described above with reference to FIGS. 2 to 5, the volume limiting unit 806 integrates the sound pressure level to control or limit the output level provided to the speakers 808 by adjusting the SPL to be heard by the human ears,” Jeon [0054]), obtaining the user volume setting as a hardware user volume setting by a volume control of the powered device (see at least, “In still another embodiment, a computer-readable medium stores instructions that when executed by a media player cause the media player to perform a method for controlling an output volume of the media player. The method comprises: (i) monitoring a sound pressure level produced by an audio output device coupled to the media player in response to an output audio signal generated by media player; and (ii) controlling an output level for the output audio signal in response to monitoring the sound pressure level,” Jeon [0021], “The volume adjustment unit 202 controls the output level by adjusting the output electric power to be delivered to the amplifier 204 and ultimately to the audio output device in response, for example, to the user's operation of a volume adjustment key or knob to set a volume level on the audio player 100,” Jeon [0025], “The volume limiting unit 206 may be implemented in a form of hardware and software and a combination thereof,” Jeon [0034]), wherein the sound output level is determined based on the input audio signal, the hardware user volume setting, and the sound output sensitivity of the powered device (see at least, “If, however, the audio player 100 determines that the sound pressure level is higher than the predetermined threshold value in operation 550, it provides the control signal 210 to the volume adjustment unit 202 to limit the electric output power. In this operation, the volume adjustment unit 202 reduces the electric output power provided to the amplifier. Optionally, the audio player 100 may also display or issue a warning sign to alert the user that the volume should be lowered,” Jeon [0044], TABLE 1, Jeon [0033]).

Claim 20: Jeon discloses the method of claim 19 further comprising transmitting the input audio signal and the scalar gain to the audio output device such that the audio output device applies the scalar gain to the input audio signal to produce an output audio signal for output by the audio output device (see at least, “The audio output device 802 includes a volume limiting unit 806 coupled between the jack plug 804 and the speakers 808 for adjusting a sound pressure level to be heard by human ears within a predetermined range. The volume limiting unit 806 performs similar functions to the volume limiting unit 206 described with reference to FIG. 2. In this case, however, the volume limiting unit 806 may directly store and obtain the sensitivity of the audio output device 802. For example, the volume limiting unit 806 measures an input electric power delivered from the audio player 100 by using a voltage and a current associated with audio signals received from the audio player 100. The volume limiting unit 806 also determines a sound pressure level by using the input electric power and the sensitivity. As described above with reference to FIGS. 2 to 5, the volume limiting unit 806 integrates the sound pressure level to control or limit the output level provided to the speakers 808 by adjusting the SPL to be heard by the human ears,” Jeon [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Goldstein et al. (US 2019/0154497 A1), hereinafter Goldstein.

Claim 5: Jeon discloses the method of claim 1, wherein the headset includes a speaker (see at least, “The speaker is configured to covert the audio signal into sound,” Jeon [0019], “The audio output device 300 in accordance with the present disclosure covers various types of devices named as headphones, earphones, earbuds, stereophones, canalphones, or headsets, but without limitation thereto. The audio output device 300 includes any pair of transducers that receive an audio signal from a media player placed in close proximity to the ears to convert the audio signal into audible sound waves,
without limitation to specific types of audio output devices,” Jeon [0038]), wherein the sound output level is an output sound pressure level (SPL) of the speaker of the headset (see at least, “In operation 530, the audio player 100 determines the sound pressure level (SPL) of the audio output device by using the output electric power and the sensitivity obtained in operations 510 and 520,” Jeon [0043]). Jeon does not disclose the SPL is A-weighted however does disclose, “Since the loudness level of sound perceived by a listener is related to the ambient noise level and the sound pressure level (SPL) of sound output devices, listening to music at a high volume setting with loud ambient noise may ultimately lead to hearing damage or loss,” Jeon [0013] and therefore Jeon is concerned with perceived sound. Goldstein discloses in regards to perceived sound, “Reference is now made to FIG. 4 where a method for determining the weighted ear canal sound pressure level in accordance with at least one exemplary embodiment of the invention is illustrated. Like numerals are utilized to indicate like structure for ease of discussion and understanding. Weighting is done to compensate for the manner in which sound is perceived by the ear as a function of frequency and pressure level. As sounds increase in intensity, the ear perceived loudness of lower frequencies increases in a nonlinear fashion. By weighting, if the level of the sound of the field is low, the methodology and system utilized by at least one exemplary embodiment of the invention reduces the low frequency and high frequency sounds to better replicate the sound as perceived by the ear,” Goldstein [0078]. Goldstein further discloses using A-weighting (see at least, “Specifically, a weighting curve lookup table, such as A-weighting, acts as a virtual band-pass filter for frequencies at sound pressure levels. In a step 304, the audio signal is input. In step 410, frequency-dependent earplug noise reduction ratings are stored. These values are frequency-dependent
and in most cases, set as manufacturer-specific characteristics,” Goldstein [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the A-weighting as disclosed by Goldstein in the invention of Jeon thereby allowing for the advantage of “Weighting” “ to compensate for the manner in which sound is perceived by the ear as a function of frequency and pressure level,” Goldstein [0078].

 Claim 13 is substantially similar in scope to claim 5 and therefore is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652